Matter of Jacob v Orlow (2019 NY Slip Op 08407)





Matter of Jacob v Orlow


2019 NY Slip Op 08407


Decided on November 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2019-10725

[*1]In the Matter of Craig Jacob, petitioner, 
vJodi Orlow, etc., et al., respondents. Craig Jacob, Valley Stream, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Shari M. Goodstein of counsel), for respondent Jodi Orlow.
Theodore Alatsas, Brooklyn, NY, for respondent Mary Jacob.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus and prohibition, inter alia, to compel the respondent Jodi Orlow, a Justice of the Supreme Court, Queens County, to recuse herself from presiding over an action entitled Jacob v Jacob , pending in that court under Index No. 13134/14. 
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements. 
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  "Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought. 
RIVERA, J.P., AUSTIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court